    Case 2:20-cv-11117-KM-ESK Document 7 Filed 03/31/21 Page 1 of 3 PageID: 27




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


PATRICIA WOODSON,

         Plaintiff,

         v.                                          Civ. No. 20-11117 (KM) (ESK)

FULLBEAUTY BRANDS, XYZ                                          OPINION
CORPORTATIONS, and JOHN DOES
1–10,

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         This is an employment discrimination case against New York-based
FullBeauty Brands. The plaintiff, Patricia Woodson, moves to transfer the case
to the United States District Court for the Southern District of New York
(“SDNY”). (DE 6.) 1 FullBeauty has not yet been served, so there is no
opposition. For the following reasons, the motion is GRANTED.
    I.   DISCUSSION
         Woodson worked as an executive in FullBeauty’s New York office until
she was terminated after a stroke, which in turn was brought on by workplace
harassment. (Compl. ¶¶ 8–18.) She sued FullBeauty in this Court, alleging
claims under the (1) Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
(2) Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; (3) Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e; (4) New York City Human Rights
Law, N.Y. City Admin. Code § 8-101 et seq. (Compl. ¶¶ 19–51.) Curiously, the


1        Certain citation to the record will be abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1)
         Mot. = Woodson’s Brief in Support of her Motion to Transfer (DE 6-1)
         Tatulli Decl. = Declaration of John R. Tatulli (DE 6-2)
 Case 2:20-cv-11117-KM-ESK Document 7 Filed 03/31/21 Page 2 of 3 PageID: 28




Complaint is titled as a pleading in SDNY, alleges that Woodson is a Florida
citizen, and states that venue is proper in SDNY. (Id. ¶¶ 1, 5.) There is no
mention of New Jersey (other than as the location of counsel’s office).
      Regardless, Woodson now claims that she was a resident of New Jersey
at the time the Complaint was filed but has since moved to Florida. (Mot. at 1;
Tatulli Decl. ¶ 6.) So she moves to transfer venue to SDNY, since New Jersey no
longer has connection to the case. (Id.)
      It is clear from the face of the Complaint that New Jersey never had a
connection to this case, i.e., that this Court never had personal jurisdiction. In
such a case, the Court may, “if it is in the interest of justice, transfer such
action . . . to any other such court . . . in which the action . . . could have been
brought.” 28 U.S.C. § 1631; see Kim v. Korean Air Lines Co., --- F. Supp. 3d ----
, ----, Civ. No. 20-03636, 2021 WL 129083, at *5 & n.3 (D.N.J. Jan. 14, 2021)
(explaining when § 1631 is applicable). Before doing so, I must determine (1)
whether the transferee court would have personal jurisdiction, and (2) whether
a transfer is in the interests of justice. D’Jamoos ex rel. Estate of Weingeroff v.
Pilatus Aircraft Ltd., 566 F.3d 94, 107, 110 (3d Cir. 2009).
      On the first prong, to determine whether New York would have personal
jurisdiction, I apply the law of the forum. Id. at 107. Woodson need only make
out a prima facie case for jurisdiction, a burden that is “light.” Id. at 109–10
(citation omitted). In the Second Circuit, plaintiffs “must have a state-law
statutory basis for jurisdiction and demonstrate that the exercise of personal
jurisdiction comports with due process.” Charles Schwab Corp. v. Bank of Am.
Corp., 883 F.3d 68, 82 (2d Cir. 2018).
      The New York statutory basis would be § 302(a)(1) of New York’s Civil
Practice Law, which provides that “a court may exercise personal jurisdiction
over any non-domiciliary . . . who in person or through an agent . . . transacts
any business within the state.” N.Y. C.P.L.R. § 302(a)(1). Section 302(a)(1)
requires that “(1) [t]he defendant must have transacted business within the
state; and (2) the claim asserted must arise from that business activity.” Eades



                                           2
 Case 2:20-cv-11117-KM-ESK Document 7 Filed 03/31/21 Page 3 of 3 PageID: 29




v. Kennedy, PC Law Off., 799 F.3d 161, 168 (2d Cir. 2015) (citation omitted).
The Complaint asserts that FullBeauty is based in New York, and all
Woodson’s claims arise from working in the New York office, so the statutory
basis for jurisdiction is clear.
      For the due-process inquiry, a court may constitutionally exercise
jurisdiction over a defendant that is “at home” in the forum. Daimler AG v.
Bauman, 571 U.S. 117, 137 (2014). A corporation is “at home” where it has its
principal place of business. Id. FullBeauty has its principal place of business in
New York (Compl. ¶ 4), so SDNY would have general jurisdiction over
FullBeauty. Regardless, the claims arise out of Woodson’s employment in the
New York office, so SDNY would also have specific jurisdiction. In re del Valle
Ruiz, 939 F.3d 520, 530 (2d Cir. 2019).
      Given that plaintiff could readily have brought this case in SDNY in the
first place, and defendant has not even been served, I find a transfer is in the
interests of justice. This determination is left to the court’s discretion. Kim,
2021 WL 129083, at *9. When jurisdiction is clearly available in another court,
as here, “[n]ormally transfer will be in the interest of justice because dismissal
of an action that could be brought elsewhere is time-consuming and justice-
defeating.” Id. (citation omitted). It seems that litigation in New York would be
more convenient for FullBeauty, as it is located there, and Woodson herself
would now prefer to litigate in New York.
II.   CONCLUSION
      For the reasons set forth above, the motion to transfer is granted. The
case will be transferred to the United States District Court for the Southern
District of New York.
      A separate order will issue.
Dated: March 31, 2021
                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge


                                         3
